DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Applicant after final response on 20 December 2021 with arguments on pp. 8-9 are persuasive.  Namely, cancelled claims 9-10 limitations now in the independent claims are unfound in Yerramalli and Bhattad references as used in rejecting independent claims, nor in Cheng references as used in rejecting the now cancelled claims 9-10.  Examiner requested additional time on top of given AFCP for reconsideration & searches, and now concluded that Yerramalli, Bhattad and Cheng are closest prior art found, yet, in combination, fail to render the additional claims 9-10 features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Takeda (US 2021/0168836) describing retransmission control of code block groups (abstract), and Lei (US 2020/0169357) after generating HARQ-ACK feedback bits corresponding to retransmitted CBGs, remote unit concatenates such bits in ascending or descending order.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469